ITEMID: 001-69028
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF CHIZHOV v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award
JUDGES: Zoryana Bortnovska
TEXT: 6. The applicant, Mr Sergey Vasilyevich Chizhov, is a Ukrainian national, who was born in 1962 and lives in Zaporizzhia.
7. On 6 October 1997 the applicant was apprehended by police officers B.Y.Y. and L.G.T. On the same day he was brought to the medical sobering-up facility by these officers. In the course of the applicant’s apprehension the police officers inflicted bodily injuries on him, resulting in a short-term health disorder.
8. On 7 October 1997 the applicant was charged with assaulting and attempting to bribe them.
9. On 21 October 1997 the Leninsky District Court of Zaporizzhia acquitted the applicant.
10. The applicant complained to the Regional Prosecution Service and the General Prosecution Service seeking to institute criminal proceedings against the police officers who had unlawfully apprehended and harmed him.
11. On 12 February 1998 the applicant initiated civil proceedings against the Zaporizzhia City Police Department in the Leninsky District Court of Zaporizzhia, seeking compensation for the moral damage caused by the actions of B.Y.Y. and L.G.T.
12. On 9 March 1998 the Prosecution Service of Zaporizzhia instituted criminal proceedings against the officers.
13. On 29 January 1999 the Leninsky District Court of Zaporizzhia sentenced B.Y.Y. and L.G.T. to a 3 year suspended prison sentence following their conviction for abuse of power and inflicting bodily harm on the applicant. It also ordered the Zaporizzhia City Police Department to pay the applicant UAH 3,709.13 in compensation for pecuniary and non-pecuniary damage.
14. On 22 March 1999 the Zaporizzhia Regional Court upheld that decision.
15. On 1 April 1999 the Leninsky District Court of Zaporizzhia initiated the execution proceedings for the judgment of 29 January 1999.
16. On 14 April 1999 the writ of execution was lodged with the Leninsky District Bailiffs’ Service in Zaporizzhia.
17. On 20 May 1999 the respondent in the case was changed from the City Police Department of Zaporizzhia to the Regional Police Department of Zaporizzhia, because the latter was responsible for managing the medical sobering-up facilities.
18. On 27 July 1999 the writ of execution was transferred to the Ordzhonikidze Bailiffs’ Service for further enforcement.
19. In August 1999 the State Treasury Department confirmed the lack of funds of the Regional Police Department.
20. On 16 August 1999 the applicant lodged a motion to attach the property of the Zaporizzhia Regional Police Department.
21. On 14 September 1999 the Ordzhonikidze District Execution Service of Zaporizzhia informed the applicant that the attachment of the property of a State institution was prohibited by law.
22. On 3 November 1999 the Ordzhonikidze District Execution Service informed the applicant of the Zaporizzhia Regional Police Department’s lack of funds. It also stated that the latter owned no property and therefore attachment was not possible.
23. During 1999-2000, the applicant repeatedly lodged a number of motions with the Prosecution Service of Zaporizzia, the General Prosecution Service, the State Security Service, the Supreme Court of Ukraine and the Human Rights Ombudsman, seeking to institute criminal proceedings against various officials of the Zaporizzhia Regional Police Department, the execution service officials, Judge D.L.A of the Leninsky District Court, and a private person, D.S.S., who had allegedly assaulted the applicant.
24. On 5 April 2000 the Ordzhonikidze District Bailiffs’ Service terminated the proceedings in the applicant’s case due to the lack of funds of the Zaporizzhia Regional Police Department. The Government mentioned that the applicant retained a right to reintroduce the writ of execution with the Bailiffs’ Service for up to three years.
25. On 17 November 2000 the Deputy President of the Supreme Court of Ukraine refused to initiate supervisory review proceedings in the applicant’s case. It also remitted the applicant’s claims concerning the non-execution of the judicial decision to the Ministry of Justice.
26. On 9 June 2003 the Ordzhonikidze District Bailiffs’ Service issued resolution no. 1131/9 concerning the institution of the enforcement proceedings for the judgment of 29 January 1999. It also proposed to the debtor that it enforce the judgment given in the applicant’s favour voluntarily. On the same date the resolution instituting the criminal proceedings was sent to the Zaporizzhia Regional Police Department and to the applicant.
27. On 20 June 2003 the bailiff requested the State Treasury to transfer the funds awarded to the applicant by the judgment of 29 January 1999 to his account.
28. On 7 August 2003 the applicant requested that the funds be transferred to his account.
29. On 14 August 2003 the judgment of 29 January 1999 was enforced and the applicant received UAH 3,709.13.
30. On 20 November 2003 the Ordzhonikidze Bailiffs’ Service terminated the execution proceedings in the case in view of the fact that the judgment of 29 January 1999 had been enforced in full.
31. The relevant domestic law is summarised in the judgment of Romashov v. Ukraine (no. 67534/01, §§ 16-18, 27 July 2004).
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
